246 F.2d 696
101 U.S.App.D.C. 9
Henry D. DANCE. Appellant,v.Lucy B. DANCE et al., Appellees.
No. 13551.
United States Court of Appeals District of Columbia Circuit.
Argued April 10, 1957.Decided June 6, 1957.

[101 U.S.App.D.C. 10] Mr. John G. Saul, Washington, D.C., for appellant.
Mr. Perry W. Howard, Washington, D.C., with whom Mr. John A. Shorter, Jr., Washington, D.C., was on the brief for appellee Lucy B. Dance.
Mr. George E. C. Hayes, Washington, D.C., was on the brief for appellee Vivian C. Kent.
Before EDGERTON, Chief Judge, and WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
As appellant's brief has no appendix and there is no joint appendix, appellant has not presented his case in accordance with our Rules.  The parts of the record that appellees have brought before us, including appellant's complaint, disclose no error affecting substantial rights.


2
Affirmed.